DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 9/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 8716006, 8663918, 9347086, and 10378045 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art to the applicant’s claimed invention is Dority (US 6,374,684) in view of Fogelman et al. (5105851).
 Dority teaches a device for fluid processing and sample preparation capable of performing sequential tests.  Dority teaches a disposable cartridge (12) with a cylindrical reservoir insert (16) having a chamber (50) that has a first port (channel 40/48) that terminates at an outer wall of the cylindrical reservoir insert (42) (see Figure 8). Dority’s housing (12) is interpreted as a cartridge because it is a container and it is disposable because it is able to be disposed of. In Figure 8, fluid control device (16) is interpreted as having a cylindrical surface because it is substantially cylindrical in shape (i.e. it has a circular shape in one dimension and has length in another dimension and has a surface), it contains chambers (i.e. reservoirs), and is inserted into housing (12) (see Figure 4). Dority teaches delivering a biological sample to chamber (50) by placing the port (42) in fluidic communication with a sample chamber (60) and then pulling the piston (54) upward to draw a fluid sample from the sample chamber (column 5, lines 9-15, also see Figure 9AA).

Fogelman et al. teaches such a rotor (Figure 24).
Neither piece of art individually or in combination teaches the system for preparing a nucleic acid sample comprising disposable cartridge and an actuation device operative to sequentially perform various assay tests, the disposable cartridge comprising: a cartridge body having a cylindrical surface defining a fixed port and a syringe barrel defining a bore in fluid communication with the fixed port, the syringe barrel configured to receive a moveable plunger; and a rotor having a mating surface slideably engaging the cylindrical surface of the cartridge body and rotatably mounted thereto, the rotor comprising: a plurality of chambers fluidly connecting to a plurality of ports along the mating surface at different radial positions, at least one of the chambers fluidly connecting to one of the ports by a connecting channel; wherein rotation of the rotor aligns one of the rotor ports with the fixed port such that fluid may be moved into and out of the chambers in response to axial displacement of the moveable plunger, the actuation device comprising: a cartridge drive for rotating the rotor; and
a plunger drive for connecting to and axially displacing the moveable plunger.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

		




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        9/15/2021